DETAILED ACTION

This Office Action is in response to the Amendment filed 6/28/2021.  Claims 1-15 and 17 have been canceled.  Claims 16 and 18-29 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.
Independent claims 16, 25, 28, and 29 have been amended to include limitation similar to previous claim 17.  Regarding the rejection of previous claim 17 Applicant argues that a person of ordinary skill in the art (POSA) would not have been motivated to modify the system and method of Lee et al. based on the teachings of Do et al. as suggested by the rejection.  The Examiner respectfully disagrees.  Specifically, Applicant argues that the cited reference have different structure and propose dissimilar solutions.  Specifically Applicant notes that Do et al. includes the use of a server in addition to a mobile device and base station, wherein computations are done by the .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 16, 18-22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication US 2011/0216660 A1) in view of Do et al. (U.S. Publication US 2013/0235864 A1).
With respect to claim 16, Lee et al. discloses a device for determining a time base in a mobile transceiver in a mobile communication system, wherein the mobile communication system comprises at least one base station transceiver and wherein the mobile transceiver is configured to exchange information in repeating radio frames with the base station transceiver (See the abstract, page 1 paragraphs 10-14, and Figure 1 of Lee et al. for reference to a wireless node 112, which is a mobile transceiver comprising components to synchronize a counter with a global clock for a network, which is a time base, wherein the system comprises an AP 110, which is a base station transceiver, exchanging data with the wireless node using a repeating radio frame structure as defined by the 802.11 wireless standards).  Lee et al. also discloses at least one interface configured to communicate with the at least one base station transceiver of the mobile communication system; and a control module (See pages 1-2 paragraphs 16-18 and Figure 2 of Lee et al. for reference to the wireless node having a receiver, which is an interface configured to communicate with the AP and control modules controlling the operating of the wireless node).  Lee et al. further discloses establishing a synchronization with the repeating radio frames and incrementing a counter incrementally (See page 2 paragraph 17 of Lee et al. for reference to updating, i.e. synchronizing, a counter used to control timing of transmissions to and from the AP and incrementing the counter according to a reference clock).  Lee et al. also discloses receiving a message from the at least one base station transceiver, the message comprising information on a local time reference at the base station transceiver, wherein the information on the local time reference includes an absolute time stamp, and adapting the counter based on the information on the local time reference and thus determine the time base (See pages 2-3 paragraphs 29-32 and Figure 4 of Lee et al. for reference to the wireless node receiving a beacon from the AP including a time synchronization function, TSF, timestamp, which is information on a local time reference at the AP that is an absolute timestamp, and for reference to a local counter on the wireless node being adjusted to align with the TSF timestamp value).  Lee et al. does not specifically disclose also receiving identification information on a radio frame of the repeating radio frames standing in temporal relation to the absolute time stamp.  However, Do et al., in the field of communications, discloses mobile devices receiving time assistance information including both a time stamp and a frame number relative to the time stamp (See page 5 paragraphs 48-50 of Do et al.).  Including information on a frame number relative to the time stamp has the advantage of allowing clock errors or drifts of greater than a frame to be corrected according to the received timestamp and relative frame number.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Do et al., to combine including information on a frame number relative to the time stamp, as suggested by Do et al., within the system and method of Lee et al., i.e. adding a frame number to the periodic 
With respect to claim 18, Lee et al. discloses wherein the control module is configured to adapt the counter based on the absolute time stamp (See pages 2-3 paragraphs 29-32 and Figure 4 of Lee et al. for reference to a local counter on the wireless node being adjusted to align with the TSF timestamp value).  As shown above in the rejection of claim 16, Do et al. renders obvious the inclusion of identification information on the radio frame of the repeating radio frames standing in temporal relation to the absolute time stamp and using the information to synchronize a mobile device (See page 5 paragraphs 48-50 of Do et al.).  Thus, the limitations of this claim are also rendered obvious in view of the teachings of Do et al. for the same reasons as set forth above regarding claim 16.
With respect to claims 19 and 20, Lee et al. does not specifically disclose wherein the absolute time stamp is in the past, and wherein the absolute time stamp is in the future.  However, Do et al. teaches that a time reference, i.e. a time stamp, may be sent referencing a time in either the past or the future (See page 5 paragraph 50 of Do et al.).  Thus, the limitations of these claims are also rendered obvious in view of the teachings of Do et al. for the same reasons as set forth above regarding claim 16.
With respect to claim 21, Lee et al. discloses wherein the control module is configured to determine information on a signal runtime between the base station transceiver and the mobile transceiver with respect to the synchronization with the repeating radio frames, wherein the control module is further configured to take the (See page 1 paragraph 10 and page 2 paragraphs 19-20 of Lee et al. for reference to determining delays including internal hardware delays and propagation delays of the wireless signal, which are types of signal runtime between the AP and the wireless node, wherein the delays are compensated for when adjusting the counter).
With respect to claim 22, Lee et al. discloses wherein the control module is further configured to sample or reproduce signal values based on the time base (See page 2 paragraph 22 of Lee et al. for reference to using the adjusted clock of the wireless node as a timing reference or for time stamping of data sampled at a sensor of the wireless node).
With respect to claim 24, Lee et al. discloses wherein the absolute time stamp is a time stamp according to the Precision Time Protocol (See page 1 paragraph 10 and page 1 paragraph 13 of Lee et al. for reference to an example protocol used to communicate time-stamped messages being PTP).
With respect to claim 25, Lee et al. discloses a device for transmitting a time base from a base station transceiver to a mobile transceiver in a mobile communication system (See the abstract, page 1 paragraphs 10-14, and Figure 1 of Lee et al. for reference to an AP 110, which is a base station comprising components to transmit a beacon including a TSF timestamp, which is a time base, to a wireless node 112, in a wireless communication system).  Lee et al. also discloses at least one transceiver module configured to communicate with the at least one mobile transceiver and a control module (See page 1 paragraphs 12-14 and Figure 1 of Lee et al. for reference to the AP having a transceiver to communicate data to and from the wireless nodes, wherein the AP is inherently controlled by some mechanism to transmit the beacon frames).  Lee et al. further discloses controlling the transceiver module, exchanging information in repeating radio frames with the mobile transceiver via the transceiver module, sending a message from the at least one base station transceiver to the mobile transceiver, wherein the message comprises information on a local time reference relative to the repeating radio frames, so as to provide the time base, wherein the information on the local time reference includes an absolute time stamp (See page 1 paragraph 10, pages 3-4 paragraphs 29-30, and Figure 4 of Lee et al. for reference to the AP being controlled to transmit in a repeating frame structure as defined by the 802.11 wireless standards, wherein the AP transmits a beacon frame to a wireless node including a time synchronization function, TSF, timestamp, i.e. and absolute timestamp, which is information on a local time reference at the AP relative to a global clock used by the AP to transmit data in the frame structure).  Lee et al. does not specifically disclose also receiving identification information on a radio frame of the repeating radio frames standing in temporal relation to the absolute time stamp.  However, Do et al., in the field of communications, discloses mobile devices receiving time assistance information including both a time stamp and a frame number relative to the time stamp (See page 5 paragraphs 48-50 of Do et al.).  Including information on a frame number relative to the time stamp has the advantage of allowing clock errors or drifts of greater than a frame to be corrected according to the received timestamp and relative frame number.  Thus, it would have been obvious for one of ordinary skill in the art at the time 
	With respect to claim 26, Lee et al. discloses wherein the absolute time stamp is a time stamp according to the Precision Time Protocol (See page 1 paragraph 10 and page 1 paragraph 13 of Lee et al. for reference to an example protocol used to communicate time-stamped messages being PTP).
With respect to claim 27, Lee et al., as shown in the rejection of claim 16 above, Lee et al. discloses a system comprising two or more mobile transceivers and at least one base station transceiver comprising a device for transmitting a time base from a base station transceiver to a mobile transceiver in a mobile communication system (See the abstract, page 1 paragraph 12, and Figure 1 of Lee et al. for reference to the multiple wireless nodes 112 receiving beacon frames from an AP 110 used to synchronize the wireless nodes with a global clock for the network ,which is a time base).  Lee et al. also discloses at least one transceiver module configured to communicate with the at least one mobile transceiver and a control module (See page 1 paragraphs 12-14 and Figure 1 of Lee et al. for reference to the AP having a transceiver to communicate data to and from the wireless nodes, wherein the AP is inherently controlled by some mechanism to transmit the beacon frames).  Lee et al. further discloses controlling the transceiver module, exchanging information in (See page 1 paragraph 10, pages 3-4 paragraphs 29-30, and Figure 4 of Lee et al. for reference to the AP being controlled to transmit in a repeating frame structure as defined by the 802.11 wireless standards, wherein the AP transmits a beacon frame to a wireless node including a time synchronization function, TSF, timestamp, which is information on a local time reference at the AP relative to a global clock used by the AP to transmit data in the frame structure).  Thus, this claim is rendered obvious in view of the teachings of Lee et al. and Do et al. for the same reasons as applied above to claim 16.
With respect to claim 28, as shown in the rejection of claim 16 above, Lee et al. and Do et al. render obvious a wireless node performing all the functions of the method implemented by this claim.  Lee et al. also teaches that devices may be implemented via a memory used as a computer readable storage medium containing instructions executed by a processor to perform the functions of the device (See page 2 paragraph 27 of Lee et al.).  Thus, this claim is rendered obvious in view of the teachings of Lee et al. and Do et al. for the same reasons as applied above to claim 16.
With respect to claim 29, as shown in the rejection of claim 25 above, Lee et al. and Do et al. render obvious an AP performing all the functions of the method implemented by this claim.  Lee et al. also teaches that devices may be implemented via a memory used as a computer readable storage medium containing instructions (See page 2 paragraph 27 of Lee et al.). Thus, this claim is rendered obvious in view of the teachings of Lee et al. and Do et al. for the same reasons as applied above to claim 16.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Do et al., and in further view of Powell et al. (U.S. Publication US 2016/0142988 A1).
With respect to claim 23, although Lee et al. discloses sampling signal values based on the time base (See page 2 paragraph 22 of Lee et al. for reference to using the adjusted clock of the wireless node as a timing reference or for time stamping of data sampled at a sensor of the wireless node), Lee et al. does not specifically disclose wherein the signal values comprise audio or video signals.  However, Powell et al., in the field of communications, discloses using TSF timestamps to synchronize devices for playback of audio media (See the abstract and pages 3-4 paragraphs 46-57 of Powell et al.).  Synchronizing multiple devices in a network using timestamps has the advantage of allowing audio to be played back from multiple devices simultaneously.  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Powell et al., to combine synchronizing multiple devices in a network using timestamps, as suggested by Powell et al., within the system and method of Lee et al., with the motivation being to allow audio to be played back from multiple devices simultaneously.

Conclusion

Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461